Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali S. Anoff on February 10, 2021.

The application has been amended as follows: 
	The Claims:
	
	In claim 1, line 9, delete “or” and insert – and --.

	In claim 1, line 21, delete “f.” and insert – g. --.

	In claim 29, line 9, delete “or” an insert – and --.

	In claim 29, line 22, delete “h.  a gel network comprising a portion of the 

surfactant;”.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

None of the references of record, alone or in combination, teach or suggest a composition containing a specific mixture of a brahcned anionic surfactant, a betaine, a perfume, dipropylene glycol, a nonionic cellulose thickener, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, wherein the composition has a viscosity at a shear rate of 0.10 1/sec of about 20 PaS to about 300 PaS and spontaneously forms a microemulsion comprising at least a portion of the perfume upon aqueous dilution as recited by the instant claims.  .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 10, 2021